Order                                                                  Michigan Supreme Court
                                                                             Lansing, Michigan

  September 28, 2011                                                            Robert P. Young, Jr.,
                                                                                          Chief Justice

  143085-7                                                                      Michael F. Cavanagh
                                                                                      Marilyn Kelly
                                                                                Stephen J. Markman
                                                                                Diane M. Hathaway
                                                                                    Mary Beth Kelly
  MICHIGAN PROPERTIES, L.L.C.,                                                      Brian K. Zahra,
           Petitioner-Appellee,                                                                Justices

  v                                                   SC: 143085
                                                      COA: 289174
                                                      Tax Tribunal: 00-334137
  MERIDIAN TOWNSHIP,
           Respondent-Appellant.

  _________________________________________/
  MICHIGAN PROPERTIES, L.L.C.,
           Petitioner-Appellee,
  v                                                   SC: 143086
                                                      COA: 289175
                                                      Tax Tribunal: 00-335067
  MERIDIAN TOWNSHIP,
           Respondent-Appellant.

  _________________________________________/
  MICHIGAN PROPERTIES, L.L.C.,
           Petitioner-Appellee,
  v                                                   SC: 143087
                                                      COA: 289176
                                                      Tax Tribunal: 00-334501
  MERIDIAN TOWNSHIP,
           Respondent-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 5, 2011
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed whether the failure of the taxing authority’s
  assessor to adjust the taxable value of real property in the year immediately after a
                                                                                                              2

transfer of the property in accordance with MCL 211.27a(3) precludes the Board of
Review from adjusting the taxable value in a later year.

      Persons or groups interested in the determination of the issues presented in this
case may move the Court for permission to file briefs amicus curiae.




                        I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        September 28, 2011                  _________________________________________
       t0921                                                                Clerk